ITEMID: 001-89126
LANGUAGEISOCODE: ENG
RESPONDENT: POL
BRANCH: CHAMBER
DATE: 2008
DOCNAME: CASE OF LAKOMIAK v. POLAND
IMPORTANCE: 4
CONCLUSION: Violation of Article 6 - Right to a fair trial
JUDGES: Giovanni Bonello;Lech Garlicki;Ledi Bianku;Nebojša Vučinić;Nicolas Bratza;Päivi Hirvelä
TEXT: 4. The applicant was born in 1948 and lives in Łódź.
5. On 19 September 1996 the applicant lodged an application for division of an inheritance and dissolution of co-ownership with the Łódź District Court (Sąd Rejonowy). The inheritance consisted of an apartment, money deposited on bank accounts and golden jewellery.
6. During the proceedings the hearings were scheduled approximately once a year. The hearings were often adjourned due to the judge’s illness or the parties’ lawyers’ failure to appear.
7. On 8 February 2000 the applicant lodged an application with the District Court for the case to be dealt with speedily as, on account of unpaid rent for the apartment, being a part of the inheritance, the estate had fallen into debt.
8. On 18 October 2006 the District Court ruled on the inheritance rights and awarded the applicant money and furniture. The applicant appealed.
9. On 16 April 2007 the Łódź Regional Court (Sąd Okręgowy) partially amended the District Court’s judgment and increased the sum awarded to the applicant. On 111 May 2007 the Regional Court issued a writ of execution in respect of the judgment.
The enforcement proceedings are pending.
10. On 27 April 2005 the applicant filed a complaint with the Łódź Regional Court under the Law of 17 June 2004 on complaints about a breach of the right to a trial within a reasonable time (Ustawa o skardze na naruszenie prawa strony do rozpoznania sprawy w postępowaniu sądowym bez nieuzasadnionej zwłoki) (“the 2004 Act”).
11. The applicant sought a ruling declaring that the length of the proceedings before the Łódź District Court had been excessive and an award of just satisfaction in the amount of 20,684.79 Polish zlotys (PLN) (approximately 5,200 euros (EUR)).
12. On 20 June 2005 the Łódź Regional Court gave a decision in which it acknowledged the excessive length of the proceedings before the Łódź District Court. It awarded the applicant PLN 3,000 (approximately EUR 750) in just satisfaction. The court referred to the overall length of the proceedings and to the complexity of the case.
13. The applicant appealed. On 20 July 2005 the Regional Court rejected the appeal as inadmissible in law.
VIOLATED_ARTICLES: 6
